Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group II (amended claims 1 and 14) without traverse. 
Amended claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 13 is drawn to an article comprising Group I bonded to a binding agent or substrate; it belongs to another group of invention e.  The restriction as stated in the previous office action is repeated here as such.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §1.143 and 1.144.  See  37 CFR  1.142(b) and  MPEP  § 821.03
Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1 and 14 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-35 of copending Application No. 17/395248.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘248 (claims 27-35) meets instant claims 1 and 14 in an anticipatory manner, because it discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim(s) 1 and 14 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-35 of copending Application No. 17/700219.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘219 (claims 27-35) meets instant claims 1 and 14 in an anticipatory manner, because it discloses:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim(s) 1 and 14 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-14 of copending Application No. 16/092180.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘180 (claims 27-35) meets instant claims 1 and 14 in an anticipatory manner, because it discloses:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord et al. (US 20110256550).
Gaylord (claims, abs., examples, 571) discloses:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
The polyethylene glycol side chain moiety can be considered as both water solubilizing, functional, and bonding groups.

Claim(s) 1 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easwaran et al. (WO 2017180998, US 20190144601 as equivalent).
Easwaran (claims, abs., examples, 110-111, 154) discloses:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The above side chains moiety can be considered as both water solubilizing, functional, and bonding groups.

Claim(s) 1 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthlomew et al. (US 20160264737).
Barthlomew (claims, abs., examples, 126-127,141,152,176-180) discloses:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Claim(s) 1 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 20160266131).
Barthlomew (claims, abs., examples, 262) discloses:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766